DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (2011/0251840).
Cook et al. disclose a method and system including a computer program product, comprising:  receiving a plurality of audio signal encodings for respective vocal performances captured (111) in correspondence with a backing track (figure 1; and paragraph 60); processing the audio signal encodings to computationally estimate, for each of the vocal performances, a time-varying sequence of vocal pitches (paragraph 60-61 and 106); aggregating the time-varying sequences of vocal pitches computationally estimated from the vocal performances (figure 1 and paragraphs 107-111); and based at least in part on the aggregation, supplying a computer-readable encoding of a resultant pitch track for use as either or both of (i) vocal pitch cues and (ii) pitch correction note targets in connection with karaoke-style vocal captures in correspondence with the backing track (abstract; and paragraphs 53-58).

Cook et al. disclose the method and system, further comprising: time-aligning the received audio signal encodings to account for differing audio pipeline delays at respective vocal capture devices (paragraph 86 and 103).
Cook et al. disclose the method and system, wherein the aggregating includes, on a per-frame basis, a weighted distribution of pitch estimates from respective of the vocal performances (paragraphs 67-69).
Cook et al. disclose the method and system, wherein the weighting of individual ones of the pitch estimates is based at least in part on confidence ratings determined as part of the computational estimation of vocal pitch (paragraphs 67-69).
Cook et al. disclose the method and system, further comprising: processing the aggregated time-varying sequences of vocal pitches in accordance with a statistically-based, predictive model for vocal pitch transitions typical of a musical style or genre with which the backing track is associated (paragraphs 47, 54, and 99-102).
	Cook et al. disclose the method and system, further comprising:  supplying the resultant pitch track to network-connected vocal capture devices as part of data structure that encodes temporal correspondence of lyrics with the backing track (paragraphs 70-84 and figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF3/11/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837